IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


JAMES PARKER,                              : No. 25 EM 2016
                                           :
                    Petitioner             :
                                           :
                                           :
            v.                             :
                                           :
                                           :
COURT OF COMMON PLEAS, FIRST               :
JUDICIAL DISTRICT OF PHILADELPHIA          :
COUNTY,                                    :
                                           :
                    Respondent             :


                                      ORDER



PER CURIAM

      AND NOW, this 6th day of April, 2016, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and/or Extraordinary

Relief is DENIED.